Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 06/09/2022.  In the Amendment, Applicant amended claims 1-3, 6-7, 9-11 and 14.  Claims 15-18 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 1, 4-6, 9, 12-14 (renumbered 1-8) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Joseph Jackson (client’s representative, Reg. No. 66273) at the telephone number (713) 356-1669 on 08/05/2022 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 2-3 into claim 1, and claims 10-11 into the independent claim 9 so that it was to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2-3, 7-8, 10-11 and 15-18 are canceled.
Claims 1, 4, 6, 9, 12 and 14  have been amended as follows:

1.	(Proposed Amendment) A method for data backup, comprising:
generating an initial path tree based on a file to be backed up and a directory associated with the file, the initial path tree comprising nodes corresponding to the file and the directory, wherein the nodes are arranged in a hierarchical structure;
backing up the file and the at least one directory in a backup space; and
updating the initial path tree after backing up the file and the at least one directory in the backup space to obtain a file path tree, the updating comprising:
storing a first offset in a first node of the initial file tree path and a second offset in a second node of the initial path tree, wherein the first node corresponds to the file and the second node corresponds to the directory, and wherein the first offset specifies a first position within the backup space in which the file is stored after the file is backed up in the backup space and the second offset specifies a second position within the backup space in which the directory is stored after the directory is backed up in the backup space, wherein storing the first offset in the first node and the second offset in the second node of the initial path tree comprises:
determining at least one sibling node associated with the first node;
determining whether backup of the at least one sibling node has been completed; and
in response to determining that the backup of the at least one sibling node has been completed, recording the first offset in at least one upper-level node; [[and]]
storing another copy of the first offset in at the least one upper-level node of the first node, wherein the at least one upper-level node of the first node is a node in the hierarchical structure of the initial path tree that is higher in hierarchy than the first node; and
marking the first node a file node and the second node a directory node.
2.	(Cancelled)
3.	(Cancelled)
4.	(Proposed Amendment) The method of claim 1 [[3]], wherein determining whether the backup of the at least one sibling node has been completed comprises:
for a target sibling node in the at least one sibling node:
determining whether the target sibling node is marked as a directory node;
in response to determining that the target sibling node is a directory node, determining whether backup of all of child nodes of the target sibling node has been completed; and
in response to the backup of the all of the child nodes has been completed, determining that the backup of the target sibling node has been completed.
5.	(Original) The method of claim 4, wherein determining whether the backup of the at least one sibling node has been completed comprises:
in response to determining that the sibling node is marked as a file node, determining that the backup of the target sibling node has been completed.
6.	(Proposed Amendment) The method of claim 1, wherein updating the initial path tree further comprises:
storing another copy of the second offset in the at least one upper-level node of the second node, wherein the at least one upper-level node of the second node is a node in the hierarchical structure of the initial path tree that is higher in hierarchy than the second node.
7.	(Proposed Cancelled - Previously Withdrawn)
8.	(Proposed Cancelled - Previously Withdrawn)
9.	(Proposed Amendment) A device for data backup, comprising:
at least one processing unit; and
at least one memory being coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform acts comprising:
generating an initial path tree based on a file to be backed up and a directory associated with the file, the initial path tree comprising nodes corresponding to the file and the directory, wherein the nodes are arranged in a hierarchical structure;
backing up the file and the at least one directory in a backup space; and
updating the initial path tree after backing up the file and the at least one directory in the backup space to obtain a file path tree, the updating comprising:
storing a first offset in a first node of the initial file tree path and a second offset in a second node of the initial path tree, wherein the first node corresponds to the file and the second node corresponds to the directory, and wherein the first offset specifies a first position within the backup space in which the file is stored after the file is backed up in the backup space and the second offset specifies a second position within the backup space in which the directory is stored after the directory is backed up in the backup space, wherein storing the first offset in the first node and the second offset in the second node of the initial path tree comprises:
determining at least one sibling node associated with the first node;
determining whether backup of the at least one sibling node has been completed; and
in response to determining that the backup of the at least one sibling node has been completed, recording the first offset in the at least one upper-level node; and
storing another copy of the first offset in the at least one upper-level node of the first node, wherein the at least one upper-level node of the first node is a node in the hierarchical structure of the initial path tree that is higher in hierarchy than the first node; and
marking the first node a file node and the second node a directory node.
10.	(Proposed - Cancelled)
11.	(Proposed - Cancelled)
12.	(Proposed Amendment) The device of claim 9 [[11]], wherein determining whether the backup of the at least one sibling node has been completed comprises:
for a target sibling node in the at least one sibling node:
determining whether the target sibling node is marked as a directory node;
in response to determining that the target sibling node is a directory node, determining whether backup of all of child nodes of the target sibling node has been completed; and
in response to the backup of the all of the child nodes has been completed, determining that the backup of the target sibling node has been completed.
13.	(Original) The device of claim 12, wherein determining whether the backup of the at least one sibling node has been completed comprises:
in response to determining that the sibling node is marked as a file node, determining that the backup of the target sibling node has been completed.
14.	(Currently Amended) The device of claim 9, wherein updating the initial path tree further comprises:
storing another copy of the second offset in the at least one upper-level node of the second node, wherein the at least one upper-level node of the second node is a node in the hierarchical structure of the initial path tree that is higher in hierarchy than the second node.
15.	(Cancelled)
16.	(Cancelled)
17.	(Cancelled)
18.	(Cancelled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: For data backup and restoration, which is generating an initial path tree based on a file to be backed up and a directory associated with the file, the initial path tree comprising at least one node for indicating any of a file and a directly; backing up the file and directory in a backup space and updating the initial path tree to obtain a file path tree. 
 	The closest prior arts are Chakankar et al. (US PGPUB 2019/0065322, hereinafter Chakankar) in view of Radon et al. (US PGPUB 2010/0280994, hereinafter Radon) are generally directed to various aspect of method, and device for creating the new metadata tree root node includes copying from another metadata tree root node of a tree data structure corresponding to a previous backup instance, one or more references to one or more lower tier metadata tree nodes associated with the tree data structure corresponding to the previous backup instance and further disclose backup space which include splitting a complete backup of the backup space into a number of rolling backups, and backing up a portion of unchanged files and all changed and new files on each of the rolling backups. 
 	 However, none of Chakankar and Radon teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 9. For examples, it failed to teach updating the initial path tree after backing up the file and the at least one directory in the backup space to obtain a file path tree, storing a first offset in a first node of the initial file tree path and a second offset in a second node of the initial path tree, wherein the first node corresponds to the file and the second node corresponds to the directory, and wherein the first offset specifies a first position within the backup space in which the file is stored after the file is backed up in the backup space and the second offset specifies a second position within the backup space in which the directory is stored after the directory is backed up in the backup space, determining at least one sibling node associated with the first node; determining whether backup of the at least one sibling node has been completed; and in response to determining that the backup of the at least one sibling node has been completed, recording the first offset in the at least one upper-level node; and storing another copy of the first offset in the at least one upper-level node of the first node, wherein the at least one upper-level node of the first node is a node in the hierarchical structure of the initial path tree that is higher in hierarchy than the first node. 

 	This feature in light of other features, when considered as a whole, in the independent claims 1 and 9 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1 and 9. 
	The dependent claims depending upon claims 1 and 9 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163